273 Md. 647 (1975)
331 A.2d 298
SEGALL, INDIV. AND T/A PHILIP SEGALL BUILDING MATERIALS ET AL.
v.
MAYOR AND CITY COUNCIL OF BALTIMORE
[No. 126, September Term, 1974.]
Court of Appeals of Maryland.
Decided February 6, 1975.
The cause was argued before MURPHY, C.J., and SINGLEY, SMITH, DIGGES, LEVINE and O'DONNELL, JJ.
Joseph S. Kaufman for appellants.
Richard K. Jacobsen, Assistant City Solicitor, with whom were Benjamin L. Brown, City Solicitor, Ambrose T. Hartman, Deputy City Solicitor, and T. Thornton Murray, Assistant City Solicitor, on the brief, for appellee.
PER CURIAM:
Appellants, Philip Segall et al., here complain that a trial judge erred in refusing to set aside an order permitting the Mayor and City Council of Baltimore (the City) to enter into *648 immediate possession of property sought to be condemned under the "quick take" provisions of Maryland Constitution, Art. III, § 40A. The basis of their claim is the requirement of Code of Public Local Laws of Baltimore City (1969) § 21-16 (a) as amended by Chapter 420, Acts of 1972, that a petition for immediate possession state "the reasons therefor." They say the City failed to comply. The short answer to this contention is that the City's petition referred to an attached affidavit. That affidavit said "[t]hat all other property interests in the ten disposition lot areas aforesaid ha[d] been acquired, and demolition and sale of the entire site areas [could] not be completed until possession and title of the subject property interests [were] granted to the City." This complied with the statute. For this reason we have not addressed ourselves to the City's motion to dismiss the appeal.
Order affirmed; appellants to pay the costs; mandate to issue forthwith.